DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Brett Roberts (Reg. No.75,139) on June 3, 2021. 2.	The application has been amended as follows:
In the specification: 
Replacing paragraph [0013] with ----FIG. 2A, FIG. 2B, [FIG. 2B,] FIG. 2C, FIG. 2D, FIG. 2E and FIG. 2F depict schematics of the error-corrected sequencing workflow. Schematic depiction of library preparation (FIG. 2A, FIG. 2B, FIG. 2C) and bioinformatics analysis (FIG. 2D, FIG. 2E, FIG. 2F) for generating read families and error-corrected consensus sequences. First, the region of interest is amplified from genomic DNA (FIG. 2A), then the sequencing library is prepared (FIG. 2B) generating a sequence library (FIG. 2C). From the sequence library, read families are generated (FIG. 2D) and an error-corrected consensus sequence (ECCS) is created (FIG. 2E). The ECCSs are aligned to identify a variant allele (FIG. 2F).----
In the claims:
Cancel claims 1-4, 6, 8, 10, 11, 14, 20, and 25-27. 
	Rejoining claim 19 with claims 15-18, 21, and 22.  
15.   	 (Currently amended) A method of identifying a genetic mutation in a biological sample comprising a nucleic acid obtained from a subject, the method comprising:
forming a hybridization complex by hybridizing a primer pool comprising one or more primer pairs specific complementary to one or more regions of interest of the nucleic acid from the biological sample [comprising nucleic acid], producing an extension product by extending from an upstream primer of the primer pairs on the hybridization complex to a downstream primer of the primer pairs on the hybridization complex, and generating a ligation product by ligating the extension product to the downstream primer of the primer pairs, wherein [products comprising] the ligation product comprises the regions of interest flanked by sequences required for amplification [are generated];
b)    	producing an attaching product by attaching an adapter comprising a random component and [attaching] an adapter comprising an index sequence to the ligation product[s] from step a) and generating an amplification product by amplifying the attaching product [products comprising the adapter];
c)    sequencing the [products comprising the random component generated] amplification product in step b), wherein redundant reads are generated by the sequencing of the amplification product [products comprising the random component] and wherein the redundant reads are grouped by the random component, thereby identifying a consensus sequence from the nucleic acid; and
d) 	comparing the consensus sequence from the nucleic acid to a wild-type reference sequence [of] from the same species [as] of the subject[, wherein a] and identifying the genetic mutation in the biological sample if the consensus sequence [that] differs from the reference sequence [comprises a genetic mutation].
the primer pairs of the primer pool in step a) [is] are specific complementary to more than 500 regions of interest in the nucleic acid and the more than 500 regions of interest in the amplification product are sequenced. 
19.    (Currently amended) The method of claim 15, wherein each of the adapter comprising a random component and the adapter comprising an index sequence is a Y-shaped adapter.
21.    (Currently amended) The method of claim 15, wherein the adapter comprising a random component and the adaptor comprising an index sequence are attached to the ligation product[s] from step a) via PCR.
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 15-19, 21, and 22 are allowable in light of applicant’s arguments and amendment filed on March 24, 2021 and the examiner’s amendment. The rejections under 35 U.S.C 112 (a) and (b) and 101 have been withdrawn in view of applicant’s arguments and amendment filed on March 24, 2021 and the examiner’s amendment. The closest prior art in the record is TruSight Tumor Sample Preparation Guide, published on May, 2013. This prior art does not teach a combination of steps a) to d) of claim 15. This prior art either alone or in combination with the other arts in the record does/do not teach or reasonably suggests/suggest a method of identifying a genetic mutation in a biological sample comprising a nucleic acid obtained from a subject which comprises all limitations recited in claim 15.  Note that, since this instant case is an AIA  case and has a priority on January 23, 2015, the reference from Smith et al., (Genome Biology, 15, 420, August 7, 2014) cannot be used as a prior art. 
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 3, 2021